NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 15-30220

                   Plaintiff-Appellee,             D.C. No. 2:09-cr-00427-MJP

    v.
                                                   MEMORANDUM*
 MALEEK JAMES, a.k.a. Dr. Brian
 Wojack, a.k.a. Brian Womack,

                   Defendant-Appellant.


                     Appeal from the United States District Court
                       for the Western District of Washington
                     Marsha J. Pechman, District Judge, Presiding

                               Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Maleek James appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether a district court


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has authority to modify a sentence under section 3582(c)(2), see United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      James contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. The district court correctly concluded that

James is ineligible for a sentence reduction because his sentence is already below

the minimum of the amended Guidelines range. See U.S.S.G. § 1B1.10(b)(2)(A)

(“[T]he court shall not reduce the defendant’s term of imprisonment under 18

U.S.C. § 3582(c)(2) and this policy statement to a term that is less than the

minimum of the amended guideline range.”). Because the district court lacked

authority to reduce James’s sentence, it had no cause to consider the 18 U.S.C.

§ 3553(a) factors. See Dillon v. United States, 560 U.S. 817, 826-27 (2010).

Contrary to James’s contention, the district court was not free to disregard section

1B1.10. See United States v. Fox, 631 F.3d 1128, 1133 (9th Cir. 2011)

      Insofar as James challenges the leadership enhancement imposed, this claim

is not cognizable. See Dillon, 560 U.S. at 831 (section 3582(c)(2) does not permit

a plenary resentencing proceeding).

      James’s motion to expedite is denied as unnecessary.

      AFFIRMED.

                                          2                                     15-30220